 618DECISIONS OF NATIONAL LABOR RELATIONS BOARDNew Fern Restorium Co.and BayArea Local Union1010.'Case 12-CA-4464January 9, 1970DECISION AND ORDERBY CHAIRMANMCCULLOCHAND MEMBERSFANNING AND BROWNOn September 4, 1969, Trial Examiner RameyDonovan issued his Decision in the above-entitledproceeding,finding that Respondent had engaged incertainunfairlaborpracticesallegedinthecomplaint and recommending that it cease anddesist therefrom and take certain affirmative action,assetforth in the attached Trial Examiner'sDecision.He also found that the Respondent hadnot engaged in other unfair labor practices allegedinthe amended complaint.The General Counselfiledtimely exceptions to the Trial Examiner'sDecision,Respondent filed timely exceptions and abrief in support thereof.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connection with this case to a threemember panel.The Board has reviewed the rulingsof the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer'sDecision,the exceptions and briefs, andthe entire record in this case,and hereby adopts thefindings, conclusions, and recommendations of theTrial Examiner.ORDER'Pursuant to Section 10(c) of the National LaborRelationsAct,asamended,theNationalLaborRelationsBoardadoptsasitsOrdertheRecommended Order of the Trial Examiner andhereby orders that the Respondent, New FernRestorium Co., St.Petersburg,Florida, its officers,agents, successors,and assigns, shall take the actionset forth in the Trial Examiner'sRecommendedOrder, with the following modifications:1.Insert the following new paragraphs 1(g) and1(h) and renumber the present paragraph 1(g) as1(i ): 3'The TrialExaminer inadvertently referred to Respondent in the captionof his Decision as "BayArea Local Union 1010,Retail,Wholesale andDepartment Store Union,AFL-CIO." The captionismodified as above inaccordancewith the ChargingParty'sgrantedmotion to amend.'In adoptingfn. 17 ofthe Trial Examiner'sRecommendedOrder, theword"judgment"issubstitutedfor the word "decree"in the secondsentence thereof.'Inaccordancewith the GeneralCounsel'sexceptions,theaddedparagraphs are intended to provide a remedy for specific unfair laborpractices found by the Trial Examiner,but for which are apparentlyinadvertently omitted remedial provision I."(g)Telling employees that it would eventuallyterminate employees who were in sympathy with theUnion."(h)Strictlyenforcingbecause of employees'union activities its rule limiting coffee breaks to 10minutes."2.IntheAppendix insert the followingparagraphsafterthepresentfifthindentedparagraph:4WE WILL NOT threaten to terminate employeeswho are in sympathy with the Union.WE WILL NOT more strictly enforce because ofemployees'unionactivities,our rule limitingcoffee breaks to 10 minutes,WE WILL NOT in any other manner interfere with,restrain, or coerce our employees in the exerciseof their right to self-organization, to form labororganizations, to join or assist the aforesaidunion, or any other labor organization, to bargaincollectively through representatives of their ownchoosing,and to engage in other concertedactivities for the purpose of collective bargainingor other mutual aid or protection, and to refrainfrom any or all such activities.ITISHEREBYFURTHERORDERED that thecomplaint herein be, and it hereby is, dismissedinsofar as it alleges violations of the Act not foundherein.'Inaddition, delete the incorrect reference, in theAppendix, to theChristmasbonus for the year"1965" and insert in its place thecorrectyear "1968 "TRIAL EXAMINER'S DECISIONRAMEY DONOVAN, Trial Examiner:The charge and anamended charge in this case were filed by BayArea LocalUnion 1010, Retail,Wholesale and Department StoreUnion,AFL-CIO,herein the Union,on February 27 andApril 21,1969, respectively. Under dateof April 22, 1969,the General Counsel of the Board,through the RegionalDirector for Region 12, issued a complaint against NewFernRestoriumCo.,theRespondentherein.Thecomplaint set forth various acts and conduct byRespondent that allegedly constituted violations of Section8(a)(1) and(3) of the Act.Respondent in its answerdenied the commission of the alleged unfair laborpractices.The case was tried in Tampa, Florida, on June3 and 4, 1969.1.JURISDICTIONRespondent is a Florida corporation with its principaloffice and facilities in St. Petersburg, Florida, where it isengaged inthe operation of a 135 bed proprietary nursinghome providing skilled nursing and related care topatients.During the past calendar year, Respondent, in thecourse and conduct of itsbusinessoperations, derivedrevenues in excessof $100,000 and purchased goodsvalued in excess of $10,000 from suppliers who hadreceived the goods directly from outside the State ofFlorida.180 NLRB No. 95 NEW FERN RESTORIUM CO.Respondent is an employer engaged in commercewithin themeaning oftheAct.The Union is a labororganization within the meaningof the Act.II.THE ALLEGED UNFAIR LABOR PRACTICESThe Union commenced organizational activities amongRespondent's employees in the latter part of August 1968.Haywood,theunionorganizer,atvarious times insucceedingweeks distributed leaflets in Respondent'sparking lot and established contact with employees; andunion meetings were held periodically in the union hall.The activity of Haywood in the parking lot was observedby Respondent. On October 3, 1968, the Union wrote toRespondent claiming that it represented a majority of theemployees in an appropriate unit. Union representativesmet with Respondent on October 9, 1968, with respect tothe union claim. A petition for certification was filed bythe Union with the Board on October 3, 1968. A hearinginthepetitionwas held on October 26, 1968. OnNovember 21, 1968, the Regional Director of the Boardissued his Decision and Direction of Election. An electionwas thereafter scheduled but, on request for review of theaforementioned Decision, the Board granted the requestfor review and stayed the election. The Board's decisionissued on May 6, 1969. The unit found appropriate was allemployees at Respondent'sNew Fern nursing home,includingwardclericalemployees,aides,orderlies,licensed practical nurses, and regular part-time employeesbut excluding all office clerical, professional employees,watchmen, guards and supervisors.'The president of Respondent corporation is Mosher,andRhodes is vice president.Mosher'swifeissecretary-treasurer.The three officers also constitute theboardofdirectors.Rhodes,formerlyassistantadministrator, succeeded Mosher as administrator of NewFern in 1968. Under theadministrationatNew Fern arevariousclassificationsof personnel.The Director ofNursing at New Fern is Polski, a registered nurse, who isa supervisor responsible to the administrator. The mostrelevant classifications to the matters in the instant caseare the registered nurses, supervisors,referred to asR.N.'s; the licensed practical nurses,non-supervisors,referred to as L.P.N's; and the nurse's aides, referred toas aides.The duties of the aides embrace care of the patient withrespect to body functions, including bathing, bathroomfunctions, taking temperatures and blood pressure,makingbeds and also housekeeping care of the room and seeingthat the patients' clothing goes to the laundry and soforth. The Board in its decision in the representation casegives the following description which is pertinent tounderstanding the general setting in which events in theinstant caseoccurred:'The nursing home has 135 beds situated on 2 floors,each with 2 duty stations, and operates on 3 shifts.'Patient care,both medical and personal,emanates fromthe duty stations, to each of which areassigned- on'We refer to the unit only for the purpose of describing briefly thecategories of employees at Respondent's nursing home.'The Board noted that under the director of nursing,a R.N., there were5 other R.N.'s; 14 L.P.N.'s; 59 aides and orderlies.'In the instant case there were various references to aides assigned to 2South,the latter being the second floor,south wing of the building.619all shifts-either anR.N. or an L.P.N., and 3 to 6aides and orderlies. The R.N. or L.P.N assigned to theduty station performs most of the station's medical careherself. . . . She aloneadministersmedication topatients....While the L.P.N.'s assign work to aidesand orderlies... there is no indication in the record thatthey do so in a manner requiring the exercise ofindependent judgment. . . . Finally, although theL.P.N.'s have the authority to reprimand the aides andorderlies,L.P.N.'sdo not have the authority todiscipline them.The disciplining of the aides andorderliesaswellasreleasingthem from work,scheduling their overtime, and transferring them amongthe duty stations, are all matters which are handled bythe director of nursing or the R.N. in charge.With the foregoing background in mind, we come tothe events alleged in the complaint. Since there are a largenumber of separateallegationswe have found itappropriate to take them up individually after describingthe particular conduct alleged. The conduct of Respondentset forth in the complaint is alleged to have been engagedin becauseof the union activities of the employees.(1) That in September 1968, Rhodes told an employeethatRespondentwouldcurtailthenumber of itsemployeesintheeventthatamajoritychoserepresentationby the Union. Pearson, an aide, testifiedcredibly that, in the latter part of August, she spoke toRhodes about some deductions that had been made in hervacation check. Rhodes explained the deductions and wenton to say that when the Union came in there would beanother deduction for union dues and he also said thatRespondent did not have the money to pay more wagesand if the Union did come in, some of the aides wouldhave to be let go.' In the Examiner's opinion theallegation is sustainedby the evidence and a violation ofSection 8(a)(1) is found.(2)That in November 1968, Rhodes informed anemployee that Respondent was going to make changes interms andconditions of employment because of theemployees' union activities.We do not find that Rhodesmade a statementof the foregoingnaturein so manywords.However, Simpson,an aide,testified that in thisgeneral period after October 1968, Rhodes told a group ofemployees that "thingswere going to get stricter," thatthe Unionwas goingto have its policy and the Companywould have its own policy. Rhodes admitted that he toldemployees that with the advent of the Union "thecompany rules would be stricter." Rhodes testified that hehad referred to lateness of employees in reporting forwork and notcalling in onabsences when he told theemployees that company rules would be stricter when aunion camein.Employee Morrell, an aide, had occasionto ask Rhodes about some deduction in her pay check.Rhodes invited her to his office the next day andexplainedvariousmattersaboutthepay.Rhodesremarked to the employee that after the Union came inshe would not be able to come to his office like that tohave thingsexplained.Rhodes testified that he probablytold employees that if the Union came in the employeeswould no longer be able to use the "open door" policy.'He states that he told the employees that instead ofhaving theopen door policy they would have to go to theunionsteward if the Union came in.'Rhodes did not testify regarding this incident.'Heretofore,Respondent had what it termed an "open door" policywhich meant that an employee could come to Rhodes'office and ask him aquestion about some problem or matter of employment or make a request 620DECISIONSOF NATIONALLABOR RELATIONS BOARDIn the Examiner's opinion, Rhodes' statement aboutstricter enforcement of rules if the Union came was astatement of change in conditions of employment to theemployees' detriment. The direct tie-in of such a changewith the advent of the Union, regardless of whether therules would be enforced because of violations of the rules,constituted a predicated change of employment conditionsbecause of the Union. The same observation is applicableto the predicated change in the open door policy becauseof the advent of the Union. Unless the Company changedits policy, as Rhodes said it would, the advent of a unionwould not have prevented an employee coming to Rhodeswith questions or problems. The presence of a stewardusuallyariseswhen there is a contract between theemployer and the Union but even under substantially allcontracts employees may and, indeed are required to, firsttake up potential grievances with the supervisor beforefilinga formal grievance. Further, aside from potentialgrievances, contact between employee and management,particularly if the latter has an open door policy, is notproscribed unless, as here, management decides to orstates that it will, discontinue the open door policybecause the employees have selected a union. We findthese predicated or threatened changes in employmentconditions to constitute violations of Section 8(a)(l) of theAct.(3)That in November 1968, Rhodes interrogated anemployee about her union affiliation.(4)That in December 1968, Rhodes informed anemployee that he had a list of Respondent's employeeswho were supporting the Union.(5)That in December 1968, in the presence of anemployee, Rhodes instructed L.P.N. Hasty to inform himof the names of employees who were wearing "vote yes"union buttons.(6)That in December 1968, Rhodes informed anemployee thatRespondentwas eventually going toterminate the employees who were in sympathy with theUnion.(7)That in December 1968, Rhodes interrogated anemployee concerning her union sympathies and desires.Employee Simpson testified credibly that in December1968, shortly after a notice of an election scheduled forDecember 17 was posted in the nursing home she waslooking at the notice. Rhodes was present and in thecourse of explaining or saying something about the noticehe asked Simpson if she had signed a card for the Union.She said yes. Either on this occasion or on anotheroccasion around the same period in December, Rhodestold Simpson that he knew who the people were that werein the Union and who the organizers were and that theUnion was not going to work and eventually they wouldget rid of the girls in the Union. Rhodes said that theUnion had mailed him a list of names of the girls in theUnion.On another occasion, after the representationhearingonOctober 26, 1968, Rhodes remarked toSimpson that they were going to get rid of the girls "thatwent over their head" and started and tried to organizethe Union at New Fern.Confirmatory of Rhodes' interest in, and awareness of,the identity of girls who were in the Union is thetestimonyofL.P.N.Christie.InthecourseofconversationswithChristieabout personnel and thatChristieshould report any personnel who were notperforming their duties, Rhodes mentioned the names ofgirlswho he said had signed up in the Union. Heand generally have access to themanagement.admonished Christie to report any of these girls or anyoneelsewho was not performing her duties.6 In anotherconversation with Christie in the New Fern office after therepresentation hearing and before the scheduled electionRhodes told Christie that he wanted her to observe whichemployees were union members so that he might havesome idea of who and how many would be voting for theUnion or against the Union in the election.During this same general period, Simpson testified thatone day, when Rhodes was passing down the hall of thehome, he asked her where her union button was. At thetime, some of the other girls were wearing union buttonsbut Simpson was not. Although Simpson states that theforegoing had been said in a joking manner, she testifiedthat Rhodes then walked over to the duty station desk tothe L.P.N. on duty, Hastings. Simpson was still present,about 4 or 5 feet from the desk, and she heard Rhodessay to Hastings that she, Hastings, should report to himon those of the girls who were wearing union buttons.The extent of Rhodes' testimony regarding the variousaforementioned incidents was that he had never made astatement to the employees that the Union had given hima list of those who had joined the Union and that he wasgoing to get rid of them. Rhodes testified that he had nosuch list but that he was aware of who the officers weresince such information had been publicized in a localpaper. He also states that he assumed that employees whohad attended the representation hearing were sympatheticto the Union. Rhodes was asked by Respondent's counselifhe had ever said that he was going to get rid of thosewho had gone over his head to organize the Union. Thewitness answered, "No, sir, because I do not have anyknowledge of who had joined the Union."ItistheExaminer's opinion that no list of unionadherents had been sent to Rhodes by the Union. It isalso probably true that Rhodes did not know as to eachemployee whether or not she had joined the Union.However, the evidence persuades us that Rhodes wasconsiderably interested in the identity of union adherentsand had taken steps to be informed on the subject andthat he was aware in many instances of the identity of theunion adherents.We credit the testimony of Simpson andChristieand in context we find that the evidenceestablishes illegal interrogation, threats, surveillance andthe creation of the impression of surveillance, all inviolation of Section 8(a)(1) of the Act.(8)That in December 1968, Rhodes informed anemployee that Respondent would discontinue its practiceof making loans to employees if the Union was successfulin securing bargaining rights for Respondent's employees.In the past Respondent had a practice of making smallloans to employees upon request. Apparently this practicewas a matter of accommodation on Respondent's parttoward the employees. In December 1968, according toher credible testimony, employee Pearson at New FerntoldRhodes that she would like to borrow some money.He told her that he would give her the loan but after theUnion came in she would have to go to the unionpresident about such matters.At the hearing Rhodes was asked whether, after theUnion appeared on the scene, he had not told employeeswho asked for an advance of pay or a loan that he would'Obviously all employees are obligated to perform their duties asemployeesand anemployer may properly require reports as to derelictionsOur interest is simply in the evidenceas anindicationofRhodes'knowledge of the union adherents and his pinpointing of them in thecontext of hisconversationswith Christie. NEW FERN RESTORIUM CO.not be able to do such things if the Union came in.Rhodes testified that "I don't believe I phrased it thisway." He went on to say that, after the Union came in,the employer would probably not make such loans anymore and,when approached about loans, he askedemployee borrowers, "would the union do this for you."In the Examiner's opinion the evidence shows thatRespondent made it reasonably clear that its existingpractice of lending money to employees would cease if theUnion was successful in organizing the employees. Thismanifestation that an existing employee benefit would belost upon the advent of the Union constituted a violationof Section 8(a)(l) of the Act.(9)That in December 1968, Respondent's Director ofNursing, Polski, issued and served upon an employee awritten"EmployeeWarningNotice"becausetheemployee hadsuggestedto her fellow employees that theycease work concertedly and go on strike.Employee Pearson, an aide, testified credibly that aboutDecember 2, 1968, around 7:15 a.m., shortly after she andother aides had started their shift, a nurse undertook totransfer one of the aides, Boone, who was working at thesame duty station and wing of the building as Pearson andother aides, to another duty station in a different wing.According to Pearson, Boone objected to being transferredbecause her own station was short of help. At the time,Pearson,Boone and some other aides were standingaround the desk in the hall at the nursing station talking.Pearson said to the other aides, "we should make signsand march." Hastings, an LPN, was present at the deskwhen the foregoing remark was made. As far as appearsthe foregoing was the extent of the incident itself. Later,intheday,however,Pearsonwas summoned toRespondent's office to report to Polski.When Pearsonreported to Polski the latter asked her what had happenedandPearsondescribedtheaforementioned incident.Pearson also advised Polski that she and the other aideswerejusttalkingwhenshemade the remarkaforementioned and that actually they did not haveanything large enough to make a sign or placard. Polskigave Pearson a written warning notice on a pink slip onwhich under various printed forms of misconduct, such as"absence,""lateness,""conduct,""attitude,"and soforth, Polski checked the box alongside "attitude." Under"Remarks" on the pink slip, Polski wrote "Said whydon't we makesignsand start marching."'Polski testified that Hastings had reported to her thatPearson had said to the other aides at the nursing stationthat,we should make signs and start marching. Polskitestified that she did not think it was proper for Pearsontomake such a remark at the nursing station becausethere were patients'rooms near the nursing station andpatients did use the hall where thenursingstation was.,The context and circumstances in which the remark wasmade indicate, in our opinion, that it was protected unionor concerted activity regarding a possible protest in theform of marching with a placard, a traditional form ofunion or concerted activity, about the transfer of Boone toanother duty station and the shortage of help at Pearsonand Boone's station. The fact that the matter never gotbeyond the stage of a passing remark does not alter itsprotected nature nor does Polski's testimony that she didnot know precisely what Pearson had intended by her'The pinkslip is Resp.Exh. 10'Thereisno evidence or contention that any patient heard the remark,even assuming,arguendo,that such aspect is material.The remark wasaddressed to fellow employees.621remark.We find that the written reprimand for a remarkprotected by Section 7 of the Act constituted a violationof Section 8(a)(1) of the Act.(10)That in November 1968, Respondent, throughDirector of Nursing Polski, contrary to past practice,commenced strict enforcement of a rule limiting employeecoffee breaks to 10 minutes' duration.Employee Simpson, an aide in Respondent's employ for14months, testified that since she started working forRespondent she and other aides customarily took at least20minutes on their coffeebreak.' No supervisor everadmonished or warned them that they were taking toomuch time for the coffeebreaks. According to Simpson,not long after the union activities started among theemployees, notices were posted at all the nursing stationsthat employees had 10 minutes for coffee from the timethey left their duty stations to the time that they returnedto the station from the dining room."Another aide,Williams, testified that, when she washired by Polski the latter told her that the employees hada 15 minute coffeebreak. Williams states that, after theUnion appeared on the scene, notices were posted to theeffect that the coffee break was limited to 10 minutes.Polski testified that during the 5 years that she hasbeen director of nursing services at New Fern she hasdone the interviewing and hiring of employees. Hertestimony does not controvert the foregoing testimony ofSimpson and Williams regarding coffeebreaks. Polskistates that after she had been at New Fern for 1 monthshe posted a notice to the effect that the employees had 15minutes for a coffeebreak every morning. Polski explainedthatalthough the "book" said 10 minutes for acoffeebreak every morning she realized that the employeesused the elevator to get to thediningroom and thatsometimes the elevator was in use and this requiredwaiting and hence more time to get down and back."The evidence satisfies us that the operating policy of thehome in the 5 years that Polski was director of nursingservicewas to allow a 15 minute coffeebreak and theindication is that at least that much time was customarilyused.We also believe that the evidence shows that afterthe advent of the Union, Respondent posted notices to theeffect that coffeebreaks were limited to 10 minutes.': Thistiming inthe change of an operating rule of 5 yearsduration, geared to the advent of the Union, and to thedetriment of employees constitutes a violation of Section8(a)(1) and (3) of the Act."'The coffeewas provided by Respondent in the dining room in thebasement of the home.The dining room was reachedby theuse of anelevator. There was one coffeebreak period and that was in the morning"The coffeewas consumed in the dining room,not atthe nursingstation."The "book"isa 6 page document captioned "PersonnelPolicy."Asthe name indicates it sets forth personnel policies, including working hours,eg., "Normal tours of duty are7 1/2 hours plus 1/2 hourformeal." Inthis detailed document there is nothing about coffeebreaks.However,there is a I page document captioned"General Policies" which states,inter alia,that"A 10 minutecoffee breakis allowedafterbreakfast is overand all trays are collected"When anemployeeishired she signs acertificate which,among other references,acknowledges thatthe employeehas "receiveda copy ofthe personnel policies of the Nursing Home""In theperiodfollowing the adventof the Union,Polski testified thatRhodes gave an employee a pink warningslip for excesstime on coffeebreaks."This conclusion is not alteredby the factthat throughoutthe 5 yearsRespondent had had a written"PersonnelPolicy"document which saidnothing about coffeebreaks;or by the factthat anotherdocument inexistence during the same period specified a 10-minutecoffeebreak 622DECISIONSOF NATIONAL LABOR RELATIONS BOARD(11) That in February 1968, Respondent discontinueditspastpracticeof allowing employees to use thetelephoneswithout special permission and substitutedtherefor a rule prohibiting employees using Respondent'stelephones except in emergencies.Respondent'swritten"Personnel Policy" document,previously mentioned, has been in existence since prior tothe advent of the Union in August or September 1968.The evidence indicates that this document was madeavailable to employees,and applicants for employmentsigned receipts acknowledging that they had receivedcopies thereof.One of the provisions of the "PersonnelPolicy"was that "Telephones are forNursingHomebusiness on/v.Telephone messages,unless of a very urgentnature, will not be delivered."There is some limited evidence that in the pastemployeesmade some use of the telephones fornonnursing home business.Employee Pearson testifiedthat prior to September 1968, she had made personal callsin the afternoons when the telephones were not busy. Thiswas not done in the presence of a supervisor but theLPN's, who were not supervisors, were evidently awarethat aides such as Pearson were using the telephones forpersonal calls.Rhodes testified credibly that in the past it was not thepractice to allow employees to use the telephones forpersonal business and that from time to time, when suchusewasmade of the telephones, management would"crack down"when the situation came to its attention.Rhodes states that around November 1968, there was veryheavy usage of the telephones and they were constantlybusy.Doctors had complained to him that they wereunable to reach New Fern by telephone on variousoccasions because the telephones were busy. He himselfhad observed that the buttons on the telephones were litalmostcontinuouslyduringthisperiod,indicatingabnormal usage.Mosher had complained to Rhodes onseveral occasions about being unable to reach him bytelephone because of the busy condition. Rhodes thereforeat staff meetings told all employees that the excess usageof the telephones would not be tolerated. His instructionwas that the telephones were to be used for non-businesspurposes only in an emergency.Polski testified credibly that for the past 5 years shehad periodically posted notices that the telephones wereonly for nursing home business and emergencies. Shestated that persons unknown would tear down thesenotices or write some disparaging remarks thereon.Polskistates that around September there were a great manyincoming calls for the aides. In this connection we notethe testimony of Haywood, the union organizer, that shemade telephone calls to employees at the nursing home atvarious times.Considering all the circumstances we do not sustain theabove complaint allegation about the restriction on the useof the telephones. In essence,Respondent was enforcing along standing legitimate rule under circumstances thatappear to have warranted its enforcement.(12) That in March 1969, Respondent, contrary to pastpractice, instituteda rule prohibiting employees fromgoing into the beauty salon for any reason.On the second floor south of the nursing home andopposite the nursing station on the floor there is a roomcommonly referred to as the beauty shop or beauty parlor.This room is used one day a week for "doing" the hair ofvarious patients. The room contains closets where suppliessuch as powder,body lotionand related materials arekept.Employees also leave their coats, sweaters andpocketbooks in the room. Off the rear of this room thereis a part known as the sterilization room where the RN'sgo from time to time to write up reports and so forth.Employee Simpson testified that before September 1968she would often go to the beauty shop and sit and talkthere with the othergirls.She states that this was done bythe girls when there was a slack period in their work. Inthe period prior to September Simpson states that she andothers had been told to leave the beauty shop at varioustimes by the nurse, the latter reminding the girls that theywere not supposed to sit in thereand talk.In this samepre-September period before the advent of the unionorganizing,Rhodes had also chased Simpson and othergirls out of the beauty shop. After the union activitiesstarted, Simpson states that various nurses on duty at thenursing station had told Simpson and other girls to leavethe beauty shop when they found them there.Rhodes testified that he had had complaints frompatients that they were not receiving the attention requiredfrom the aides. He states that he did spend more timewalking through the building after the union organizingstartedthanpreviously.He admits that he gaveinstructions to nurses to tell employees to leave the beautyshop and that he himself had told an employee that theemployees were not allowed to use the beauty shop as aplace to take rest periods.Polski testified that the aides would go in the beautyshop and sit around talking or smoking and that shewould chase them out and orally admonish them when shewas aware of the situation. According to Polski, theemployees are supposed to confine their smoking to thedining room during the break or at lunch time or in thebathroom. Employees had used the beauty parlor as aplace to rest or smoke both before and after the advent ofthe Union and in both periods had been told to leave bysupervisors when discovered. Due to the fact that Rhodes,for instance,spent more time walking through the nursinghome after the union organizing began than previously,therewereprobablymoreinstancesdiscoveredofemployees spending time in the beauty shop but, bothbefore and after the advent of the Union, supervision hadsought to discourage such use of that room.In the Examiner's opinion the evidence does not sustainthe complaint allegation, above, regarding the beautyshop.(13) That commencing in November 1968, Respondentchanged its prior practice of reprimanding employees byinitiating and implementing a system of serving writtenreprimandstitled "Employee Warning Notice."(14)That in November 1968, Polski informed anemployee that she was receiving a reprimand in writtenform because of the activities of Respondent's employeeson behalf of the Union.Mosher testified that in October or November 1968, heinstituted a "pink slip" policy at New Fern. It containedvarious items of employee derelictions or misconduct withboxes for checking next to each item. There was a spacefor "Remarks" for use by the supervisor in explicating theparticularmisconduct.The form stated that one copy ofthe form was to be placed in the employee's file in theoffice.One copy was given to the employee by thesupervisor.Mosher stated that he instituted the pink slippolicy because Respondent had been informed that therewas a union and union activity among the employees." Hestates that in his younger years he had been a member ofvariousunionsand that it was standard operating"On October 3 and 9, 1968, the Union had requested recognition from NEW FERN RESTORIUM CO.procedure for employers that had a union, and especiallywhere there was a closed shop, to use pink slips. Mosherstates that when he worked in such establishments areprimand by a supervisor could be ignored unless it wasinwritten form. Another reason why he instituted the pinkslips, according to Mosher, was to have written records tosupport anything Respondent did or said with respect toparticular employees.Following the institution of the pink slip policy,Respondent's supervisors, instead of the previous oralreprimands, gave employees a written pink slip warningnotice for derelictions, with a copy in the employee's filein the office. Polski, for instance, admittedly implementedthe pink slip policy after it was instituted. At the hearing,shewas asked, ". . . do you recall what you told theemployees as to why there was a pink slipT"A. Yes, because of the union activity we have to have arecord.. .EmployeeWilliams,who received a pink slip fromPolski because of misconduct, testified that, when Polskigave her the slip, "She [Polski] said because of the unionthat she had to give us those pink slips.. ." EmployeeSimpson testified that Rhodes told her that the unionactivitieswere the reason for the new pink slip policy. Atameeting Simpson states that Rhodes explained thereason for the new policy as being due to the fact thatthey had to have records of what they did and the othercompanies were also using pink slips.It is the Examiner's opinion that employees normallyregard a written warning notice from their employer as amore serious form of disciplinary action than an oraladmonition and reprimand. Both the formality of aprinted"EmployeeWarningNotice"andtherecord-building aspect of the written notice, revealing as itdid on the instant form, that a copy of the notice was tobe kept in the employee's file by the employer, supportthe conclusion that the new procedure was a change inemployment conditions to the detriment of the employee.When the reason for the institution and use of such aprocedure is the fact that a union is engaged inorganizational activities among the employees and theemployees are so advised by the employer, it is apparentthat the manifest equation is clear, namely, union activityhas brought about a detriment to employees in a conditionof their employment. We therefore sustain the complaintallegations above as violations of Section 8(a)(1) and (3)of the Act.We do not regard Mosher's explanation of hisexperience in other establishments where there wereunions having contractual relations with the employers asa defense in the instant case, particularly since contractsmay spell out particular forms of disciplinary action andthe respective rights of the parties in relation thereto.Clearly our conclusion in the instant case is confined tothe particular facts and circumstances herein. Nor is therean attempt to interdict any particular method of employeereprimand or employer record keepingasageneralproposition.(15) That in December 1968, Respondent failed to givethe employees of New Fern a monetary Christmas bonuswhichwasgiventoemployeesofRespondent'sneighboring two facilities in St. Petersburg.(16)That in December 1968, Respondent informedemployees that Respondent was not giving them aRespondent,claiming that it representeda majority of the employees. Apetition for certification pursuant to an election was alsofiledwith theBoard.Respondent has not recognized the Union as collective-bargainingagent.623monetary Christmas bonus because of the Union.(17) That in December 1968, Respondent informed anemployee that Respondent had discontinued its pastpractice of granting merit wages to its employees becauseof the Union.In addition to New Fern, Mosher is the president of theGode Corporation which does business as the William andMary Nursing Home, which is about two streets awayfrom New Fern. Mosher is also president of LakeviewManagementCorporationwhichdoesbusinessasLakeview Manor Nursing Home located about seventeenstreets from New FernMosher, his wife, and Rhodesconstitute the officers and board of directors at all threeestablishments and Mosher can be described as the ownerof all three nursing homes. New Fern was acquired in1959;William and Mary in 1963; and Lakeview in 1964.Separate financial books are maintained for each home.In 1964 Mosher testified that he gave a monetaryChristmas bonus to employees at New Fern and WilliamandMary." In 1965 and 1966 a Christmas bonus wasgivento employees at the three nursing homes. No bonuswas givenin 1967. In 1968, bonuses of $5, $10, and $15were given at William and Mary and bonuses of $10 and$ 15 were given at Lakeview. No bonus was given at NewFern.At the instant hearing Rhodes testified that he had beenasked by employees at New Fern about the Christmasbonus for 1968 at that establishment. He states that hetold them that they would not receive a bonus thatChristmas because of the presence of the Union. Rhodestestified that he was so informed by Mosher who said thatgiving thebonus would constitute an unfair labor practicebecause of the pending Board election.Employee Simpson testified that in the Fall of 1968Rhodes had told her at New Fern that the employees inthe threenursinghomes would receive Christmas bonuses.ShortlybeforeChristmas in 1965, Rhodes expresseddoubts to Simpson and other employees about a bonusbeing given"because ofthe unionactivities."He went onto say that the bonuses would not be given because theUnion would say the Company was bribing the employees.LPN Christie testified that she had a conversation withRhodes about the Christmas bonus He told her the bonuswould not begiventhat year, 1968, because of the unionactivities and a bonus would be considered an unfair laborpractice.Mosher testified that in Respondent's view the Federalrules and lawforbade Respondent to give any bonuses orraisesthatmight be construedas anattempt to bribeemployees or to influence their votein anelection.In the period shortly before the scheduled December1968 election Rhodes told employee Simpson that after agirlhad been with the home for sometime she wouldreceivea merit increase in wagesbut he said there wouldbe no more merit increases"because of the unionactivities."Whenaskedatthehearingoncross-examinationby Respondent whether Rhodes had notsaid that there would be no moremerit increases"becausethey [Respondent]couldn't under the law because therewas an election pending," Simpson replied,A. No, he didn't tell me that.Q. Well, he dust said because of theunionactivities?A. That'swhat he said.Employee Morrell, who had been at New Fern over 2years, testified on directexaminationthat Chittenden, one"When acquired by Mosher in 1964 Lakeview was in a bankruptcondition. 624DECISIONS OF NATIONAL LABOR RELATIONS BOARDof the nurses had told her that she was going torecommend a merit raise for Morrell.Later,when Rhodeswas passing through the hall sometime in the Fall of 1968,he said to Morrell that she would not be able to get araise "until after the union leaves."On cross-examinationby Respondent,the followingcolloquywithMorrell tookplace:Q. Yousaid that Mr. Rhodes said he couldn't giveyou a raise,and why did you say he said he couldn'tgive you a raise?A. He said he couldn'tgive me a raise until after theunion leaves.Q. Yousure he didn't say after the union election?A. No, he said after the union leaves.Q. Until afterthe union leaves?A. That's right.Asidefromthefactthatwe are satisfied thatRespondent did not give the employees the explanation fornot givingmerit increases thatMosher gave at thehearing,as described above,we are not persuaded of thelegal validity of Mosher's explanation.Aswe understand the law,anemployer'slegalobligation in deciding to grant benefits such as a bonus orwage increases while a union organizational campaign isgoing on or while an election is pending is to determineand to act on the matter precisely as he would if a unionwas not in the picture.If the employer would havegrantedthebenefitsbecauseofpastpracticeorcircumstances unrelated to union activity or a pendingelection,the grant of such benefits will not violate theAct. But if the employer's course is altered by virtue ofthe union'spresence,then the employer has violated theAct and this is true whether he confers benefits because ofthe union or withholds them because of the Union.If, forinstance,as in the instant case, it appears that but for thepresence of the Union and the pendency of an election,the employer would have granted merit increases andChristmas bonuses,the failure or refusal to give suchbenefits because of the union presence and the pendingelection,and the informing the employees that unionactivitywas the reason for the failure and refusal toconfer the bonus and raises,constitutes a violation ofSection 8(a)(l) of the Actand we so find.' fCONCLUSIONS OF LAWAs found and concluded hereinabove Respondent bycertain specified conduct engaged in violations of Section8(a)(1) and(3) of the Act and by otherspecified conductRespondent did not violatethe Act.THE REMEDYHaving found that Respondent has engaged in certainunfair labor practices, it will be recommended thatRespondent cease and desist from such conduct. Withrespect to 1968 Christmas bonuses which Respondent didnot pay to employees because it asserts that the presenceof union organizational activity and the pendency of anelection proscribed such payment, it will be recommendedthat the bonuses be paid to the employees who did not"InDorms Transportation Company,Inc..168NLRB No. 68, theBoard stated that "By withholding salary increases,which it would havegranted had there been no organizing campaign and so advising itsemployees,theRespondent restrained and coerced its employees andthereby violated Section 8(axl) of the Act This is do despite the fact thattheRespondent may have believed that it could not grant any raisesbecause of a pending election petition" (citation omitted).receive bonuses because of Respondent's erroneous viewand its consequent illegal withholding of the bonuses.Since the evidence reveals that Respondent had also takenthe position that merit wageincreasescould not andwould not be given for the same reason that the bonuscould not and would not be given, it will be recommendedthat Respondent pay any employee or employees, if therebe such, the meritincreasesthat she would have receivedin the periodbeginningwith the advent of the union andthe pendency of the election and make her whole for thedifference between her pay and her pay plus the meritincreasefor the period during which she did not receivethe increase due to Respondent's erroneous and illegalposition concerningmerit increases.RECOMMENDED ORDERUpon the basis of the above findings and conclusionsand upon the entire record in the case, it is recommendedthatRespondent its officers, agents, successors, andassigns, shall:1.Cease and desist from:(a)Telling employees that it would make stricter theterms and conditions of employees because of unionactivity.(b) Telling employees that it would reduce the numberof employees if a union became the collective bargainingrepresentative of the employees.(c) Illegally interrogating employees regarding unionaffiliation or activity.(d) Surveillance or giving employees the impression thatitwas engaged in surveillance of employee union activity.(e) Instituting and placing in effect stricter personnelpolicies such as pink slip warning notices because of, andtelling employees that it was because of, union activitiesor a pending election.(f)Failing and refusing to grant normal merit wageincreases or Christmas bonuses to employees because ofunionactivitiesorapendingelectionand tellingemployees that the failure and refusal to give such benefitswas because of union activities or a pending election.(g) In any like or related manner interfering with,restraining or coercing employees in the exercise of rightsguaranteed under Section7 of the NLRA.2.Take the following affirmative action necessary toremedy the unfair labor practices and to effectuate thepolicy of the Act.(a) Pay the employees the Christmas bonus that theynormallywouldhavereceivedin1968butforRespondent's failure and refusal to pay such bonusesbecause of union activity and the pendency of an election.(b)In the event that any employees would havenormally received merit wage increases in the period whenunion activity was taking place and an election waspending, beginning in the latter part of 1968, pay themsuchmerit increases that they normally would havereceived andmake them whole for any loss of meritincreasesthat were not paid because of union activity andthe pendency of an election.(c)Post at its New Fern, St. Petersburg, Florida,nursinghome copies of the attached notice marked"Appendix."" Copies of said notice, on forms provided bythe Regional Director for Region 12, after being signed bya representative of Respondent, shall be posted byRespondent immediately upon receipt thereof and be"In the eventthat this Recommended Order be adopted by the Board,the words "a Decisionand Order" shall be substituted for the words "the NEW FERN RESTORIUM CO.625maintainedfor60consecutivedays thereafter, inconspicuous places,including all places where notices toemployees are customarily posted. Reasonable steps shallbe taken by Respondent to insure that said notices are notaltered, defaced, or covered by other material.(d)Notifythe aforesaid Regional Director, in writing,within 20 days of receipt of this Decision, what steps theRespondent has taken to comply herewith."Recommended Order of a Trial Examiner"in the notice.In the furtherevent that the Board'sOrder be enforced by a decree of a United StatesCourt of Appeals,thewords"a Decree of the United States Court ofAppeals Enforcing an Order"shallbe substituted for the words "aDecision and Order.""In the event that this Recommended Order be adopted by the Board,this provision shall be modified to read:"Notify said Regional Director, inwriting,within 10 days from the date of this Order,what steps theRespondent has taken to comply herewith."APPENDIXNOTICE TO ALLEMPLOYEESPursuant to the Recommended Order of a TrialExaminer of the National Labor Relations Board and inorder to effectuate the policies of the National -LaborRelationsAct,asamended,we hereby notify ouremployees that:After a trial in which the General Counsel of theNationalLaborRelationsBoardandNew FernRestorium Company were represented by their attorneys,a Trial Examiner of the National Labor Relations Board,who heard the witnesses and the evidence, has found thatwe have violated the law in certain respects and has madea recommended order that we post this notice and complywith its requirements.WE WILL NOT tell employees that we will makestricter the rules, terms, and conditions of employeesbecause of union activities.WE WILL NOT tell employees that we will reduce thenumber of employees if a union becomes thecollective-bargaining representative of the employees.WE WILL NOT illegally question employees regardingtheir union affiliation or activity.WE WILL NOT institute and place in effect stricterpersonnel policies such as pink slip warning noticesbecause of, and telling employees that it was becauseof, union activities or a pending election.WE WILL NOT fail or refuse to pay, because of unionactivities or a pending election, merit wage increases orChristmas bonuses that we would normally pay.WE WILL pay our employees the 1965 Christmasbonus that they normally would have received but forour failure and refusal to pay the bonus because ofunion activity and the pending election.WE WILL pay our employees the merit wageincreasesthat they normally would have received in theperiod from the latter part of 1968 and which were notpaid because of the union activity and pending election.WE WILL also pay any such employees any loss thatthey suffered in the form of merit wage increases byreason of our failure and refusal to pay such increasesbecause of union activity and the pending election fromthe date when such increases would normally have beenpaid to the date when the merit increase was eventuallypaid if such be the case.All our employees are free to engagein unionactivityas provided in the National Labor Relations Act and tojoin and assist Bay Area Local Union 1010 or any otherunion to refrain from union activity or membership in anyunion.DatedByNEW FERNRESTORIUMCOMPANY(Employer)(Representative)(Title)This notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered, defaced,or covered by any other material.If employees have any question concerning this noticeor compliance with its provisions they may communicatedirectly with the Board's Regional Office, Federal OfficeBuilding,Room 706, 500 Zack Street, Tampa, Florida33602, Telephone 813-228-7711.